SCHWAB, C. J.
Claimant in this worker’s compensation case experienced symptoms of heart disease on January 17, 1974. After denial of the compensability of this condition and affirmance of such denial at the hearing level and on review before the Workers’ Compensation Board, the circuit court entered a judgment order in claimant’s favor on February 6,1976. This order found claimant to be permanently and totally disabled and provided:
"1. That claimant be, and hereby is, found to be permanently and totally disabled as a result of the work-related incidents of January 17, 1974, and the employer-carrier is to commence payment of all benefits available to the claimant under the Workman’s Compensation laws of the State of Oregon for permanent total disability, said payments to commence within 14 days of the date of this order * *
Respondent did not pay compensation to claimant for the period between the 1974 occurrence and February 6, 1976, but, instead, paid compensation only for the period from Februaxy 6, 1976, until this court reversed. Lattin v. SAIF, 25 Or App 679, 550 P2d 749, rev den (1976). It should have paid for the entire period. Rak v. SAIF, 31 Or App 125, 570 P2d 384 (1977), rev den 281 Or 99 (1978); Wisherd v. Paul Koch Volkswagen, 28 Or App 513, 559 P2d 1305, rev den, appeal dismissed 434 US 898 (1977).
Reversed and remanded for entry of an order in accordance with this opinion.